Citation Nr: 1709478	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-43 868	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disease, to include an implantable pacemaker and heart murmur.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal has since been transferred to the jurisdiction of the RO in Atlanta, Georgia.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the record.


FINDING OF FACT

A heart disability was not manifest during service or to a compensable degree within one year of service discharge, and is not otherwise attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include implantable pacemaker and heart murmur have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2007 satisfied the duty to notify provision with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159 (c).  The record in this case includes service treatment records, military personnel records, VA treatment records, available private treatment records, and lay evidence.

The Board remanded the Veteran's claim in August 2015 in order to obtain hospital records from the Veteran's period of service.  Review of the claims file reflects that a request for treatment records was sent to Dwight D. Eisenhower Army Medical Center in Georgia in September 2015, requesting any records pertaining to the Veteran during his period of service.  A letter from the Medical Center demonstrates that the Veteran's records were not available.  In May 2016, the RO submitted a request for information through Personnel Information Exchange System (PIES) which requested the Veteran's active duty inpatient clinical records for the time he claims he was hospitalized.  The response received for this request was negative; there were no records available.  The Board finds that all efforts to locate the Veteran's records have been exhausted and there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was not afforded a VA examination to determine the nature and etiology of his heart condition(s).  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination under the standards of McClendon is not warranted in this case.  As discussed in more detail below, the most probative evidence does not establish that a heart disease or disability manifested during service or within the applicable presumptive period.  As such, the second McClendon requirement is not satisfied and a VA examination and nexus opinion is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant case, the Veteran asserts that his current heart disabilities, to include his implanted pacemaker and heart murmur, are related to an in-service cardiovascular event.  Specifically, the Veteran states that during basic training, he fainted and was hospitalized; at the time he was hospitalized he was diagnosed with a heart murmur.

Service treatment records are silent for any complaints, treatments, or manifestations of a heart disability.  Upon discharge, the Veteran denied having any heart trouble and stated that he was never a patient in a hospital.  While the Veteran declined to have a separation examination, he agreed to have all his service medical records reviewed by a physician.  Upon review, the physician noted that the Veteran's heart and relevant systems were clinically normal.

The Veteran had open heart surgery in 2003, at which time, he received mitral valve replace and an implanted pacemaker.  Records from this period do not indicate the cause of the Veteran's heart condition.

A May 2005 private treatment note attributes the Veteran's mitral valve replacement to bacterial endocarditis.

In a September 2007 treatment note, a doctor opined that the Veteran's cardiovascular conditions were a direct result of his diabetes mellitus.

Also of record are the Veteran's lay statements.  The Veteran consistently reports being diagnosed with a heart murmur in 1978, while in basic training.  He also states that while in reserve service in 1981 or 1982, he began to see his current physician, Dr. S.P, who diagnosed a heart murmur.  He also reports that his doctor again diagnosed a heart murmur in either 1994 or 1995.  He states that his doctor told him that his heart conditions, to include his pacemaker, were related to heart murmur.

Upon review of the record, the Board finds that service connection for a heart disease, to include implantable pacemaker and heart murmur, is not warranted on a direct or presumptive basis.  There is no probative evidence that the Veteran developed a heart disability during service or within one year after discharge.  Treatment records are silent for any heart condition until 2003, and at that time, no treating physician attributed the Veteran's heart condition(s) to any event or injury during his period of service.

The only evidence linking the Veteran's current heart conditions to his period of service is the Veteran's lay statements.  As a lay person, the Veteran is competent to attest to what he experienced and any diagnoses he received from his doctor.  See Layno, supra.  However, the Board finds that the evidence of record directly contradicts the Veteran's statements.  Although the Veteran avers that he was diagnosed with a heart murmur while hospitalized during service, upon discharge, the Veteran reported that he did not have any heart problems and was never hospitalized.  Also, while the Veteran did not submit to a separation examination, all of his medical records were reviewed by a physician.  Upon review of all the Veteran's service medical records, including any possible hospitalizations and diagnoses, the physician found that the Veteran's heart was clinically normal.  The Board finds the contemporaneous denials of problems and hospitalizations, along with the physician's finding of a clinically normal heart, to be more credible and more probative than the Veteran's current assertions.

Similarly, while the Veteran asserts that he was diagnosed with a heart murmur immediately after discharge, the Board finds that the evidence simply does not support this contention.  The earliest cardiovascular-related diagnosis on record is from 2002, when the Veteran was diagnosed with hypertension; there is no indication of an earlier heart diagnosis.  In fact, Dr. S.P., the physician that the Veteran reports diagnosed him with a heart murmur in the early 1980s, indicates that his first encounter with the Veteran was in 2005.  In the absence of demonstration of a heart condition within one year of discharge, continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  Here, the lapse of time from separation in 1981 to the first notation of complaints or treatments of the heart in 2003 weighs against any assertions of continuous symptoms.  

To the extent that the Veteran contends that his current heart conditions are a result of his period of service, the Board finds that the Veteran is not competent to provide such an opinion.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  The claimed heart conditions on appeal are not conditions under case law that have been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his cardiac disability, his evidence of opinions is not as credible as the other evidence of record and the Board affords such statements little probative weight.

Accordingly, the weight of the evidence is against a finding that the Veteran developed a heart condition in service or within one year of discharge, or that the Veteran's current heart disabilities are etiologically related to service.  Thus, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

ORDER

Entitlement to service connection for a heart condition, to include an implantable pacemaker and heart murmur is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


